PETER D. LOWENSTEIN ATTORNEY AT LAW COS COB, CONNECTICUT06807 212-907-1850 March 30, 2010 VIA ELECTRONIC TRANSMISSION Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re: Value Line New York Tax Exempt Trust (the “Fund”) File Nos. 33-12400 and 811-05052 Dear Sir/Madam: Enclosed for filing pursuant to Rule 485(a)(1) under the Securities Act of 1933, is Post-Effective Amendment No. 25 to the Fund's Registration Statement, in electronic format, which is marked to indicate the changes effected in the Registration Statement by this Amendment. The Amendment is being filed for the purpose of updating certain information and conforming to the revised Form N-1A requirements. Very truly yours, Peter D. Lowenstein
